Citation Nr: 1635276	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  06-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right eye arteritic ischemic optic neuropathy (AION) prior to September 27, 2005.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU) prior to July 15, 2010.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to October 1969. 

These matters are on appeal to the Board of Veterans' Appeals (Board) following a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction now resides with the RO in North Little Rock, Arkansas.  There was a hearing before the undersigned Veterans Law Judge in May 2007.  

The right eye rating issue was most recently before the Board in March 2013, at which time the Board denied entitlement to an initial rating in excess of 30 percent for right eye AION on and after September 27, 2005, and remanded the matter of entitlement to a rating in excess of 20 percent for right eye AION prior to September 27, 2005 for development by VA's Appeals Management Center (AMC) in Washington, DC, together with the issue of entitlement to TDIU prior to July 15, 2010.  Following the AMC's attempts to complete the requested actions, the case has been returned to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2013, the Board remanded the claim of increased rating for the right eye prior to September 27, 2005 for referral to the Director of VA's Compensation and Pension service for an explanation of the factors and rationale used in assigning the 20 percent rating, to include extraschedular considerations.  Copies of any reference tables or manuals relied on by the Director were to be provided for the record.  A previous request for clarification had been provided by a Decision Review Officer and not the Director and contradicted the Director's prior determination.  

An August 2015 memorandum from the Director is now of record.  That memorandum indicates that documents contained in the "Evaluation of Permanent Visual Impairment" and the formula utilized to determine the 20 percent visual efficiency evaluation were attached to the Director's memorandum.  However, no such attachments were provided.  In light of this, the Board has no choice but to remand the case once again, this time to obtain the "Evaluation of Permanent Visual Impairment" and the formula utilized to determine the 20 percent visual efficiency evaluation referenced by the Director in August 2015.  See Stegall v. West, 11 Vet. App. 268 (1998).

The matter of entitlement to TDIU prior to July 15, 2010 is once again deferred pending completion by the RO of the development actions herein outlined, since the TDIU issue is inextricably intertwined with the right eye issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional records which are pertinent to the Veteran's claim of entitlement to TDIU prior to July 15, 2010; and incorporate into the record the "Evaluation of Permanent Visual Impairment" and the formula utilized to determine the 20 percent visual efficiency evaluation which the Director of VA's Compensation and Pension service reported were attached to his August 2015 memorandum.

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

